Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 21, 2020

                                            No. 04-20-00490-CV

                IN RE Joe GUILLEN, Carolyn Harris, Sidney Hipp, Wayne Holmes
                              and Shenandoah Church of Christ

                                      Original Mandamus Proceeding 1

                                                    ORDER

       On October 1, 2020, relators filed a petition for writ of mandamus and an emergency
motion for temporary relief pending final resolution of the petition for writ of mandamus. After
considering the petition and the record, this court concludes relators are not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).
Relators’ motion for temporary relief is denied as moot.

        It is so ORDERED on October 21, 2020.



                                                                      _____________________________
                                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020CI10510, styled Shenandoah Church of Christ v. Joe Guillen, et al,
pending in the 166th Judicial District Court, Bexar County, Texas; and Cause No. 2020CI202010952, styled
Shenandoah Church of Christ v. Gabriel Rodriguez pending in the 225th Judicial District Court, Bexar County, Texas.
The Honorable Angelica Jimenez signed the orders at issue in this original proceeding.